UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 [ ]Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number 000-51640 VANGUARD MINERALS CORPORATION (formerly Knewtrino, Inc.) (Exact name of small Business Issuer as specified in its charter) NEVADA Nil (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 2700 Glen Point Circle RICHMOND, VA (Address of principal executive offices) (Zip Code) Issuer’s telephone number, including area code: 804-767-7154 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non Accelerated Filer [] (Do not check if smaller reporting company) Smaller Reporting Company [ X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. [ ] Yes [X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of July 30, 2011, the Company had 1,619,444 shares issued and outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Plan of Operation 14 Item 3: Quantitative and Qualitative Disclosures about Market Risk 20 Item 3: Controls and Procedures 21 PART II - OTHER INFORMATION Item 1: Legal Proceedings 22 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3: Defaults Upon Senior Securities 23 Item 4: Submission of Matters to a Vote of Security Holders 23 Item 5: Other Information 23 Item 6: Exhibits 23 2 PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended June 30, 2011 are not necessarily indicative of the results that can be expected for the year ending December 31, 2011. The following financial statements of Vanguard Minerals Corporation (the “Company”) are included with this Quarterly Report on Form 10-Q: (a) Balance sheets as of June 30, 2011 and December 31, 2010 (unaudited); (b) Statements of operations for the three and six month periods ended June 30, 2011 and 2010 and for the period from August 25, 2003 (inception) to June 30, 2011 (unaudited); (c) Statements of stockholders’ equity (deficit) for the period from August 25, 2003 (inception) to June 30, 2011 (unaudited); (d) Statements of cash flows for the six months ended June 30, 2011 and 2010 and for the period from August 25, 2003 (inception) to June 30, 2011 (unaudited); (e) Notes to the financial statements. 3 VANGUARD MINERALS CORPORATION (AN EXPLORATION STAGE COMPANY) FINANCIAL STATEMENTS JUNE 30, 2011 4 VANGUARD MINERALS CORPORATION (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS (unaudited) AS OF JUNE 30, 2, 2010 June 30, 2011 December 31, 2010 ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses - - Total Current Assets Investment in securities, net of impairment of $ 1,020,000 - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Liabilities Current liabilities Accounts payable and accrued expenses $ $ Due to related parties Total Liabilities Stockholders’ Equity Common stock, par value $0.001, 500,000,000 shares authorized, 1,619,444 shares issued and outstanding (December 31, 2010- 1,469,444 shares issued and outstanding) Additional paid-in capital Warrants Deficit accumulated during the exploration stage ) ) Total Stockholders’ Equity (Deficit) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements. 5 VANGUARD MINERALS CORPORATION (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS (unaudited) FOR THE THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2 PERIOD FROM AUGUST 25, 2003 (INCEPTION) TO JUNE 30, 2011 Three Months Ended June 30, 2011 Three Months Ended June 30, 2010 Six months ended June 30, 2011 Six months ended June 30, 2010 Period from August 25, 2003 (Inception) To June 30, 2011 REVENUES – Note 3 $
